Judgment affirmed.

Verdict. Judgment. Execution. Before Judge Harris. Carroll superior court. April term, 1891.
Reese & Cobb, for plaintiff in error.
J. L. Cobb, by brief, contra.
Execution against Haney was levied on a bull which was claimed by Steele. In the justice’s court the issue was twice tried, and both juries found against the claimant. From the first verdict certiorari was sustained ; from the second it was overruled. The grounds of error were, that the verdict was contrary to the evidence, and that it was error to admit the execution in evidence over claimant’s objection that it did not follow the judgment. The judgment was entered on the magistrate’s docket as rendered at the December term, 1884 ; the execution did not recite that the judgment was rendered at that term, but recited that it was rendered December 20, 1884.